Status of the claims
	Claims 21-40 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The specification did not disclose “wherein the one or more predetermined times are selected based on the accessed patient area hygiene protocol.”
Following rejection to claim 38 would be based on disclosure of the specification. 
Regarding claim 39-40, they are rejected due to their dependency on claim 38.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23-28, 31, 33, 36-37 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tavori (US 20180357886).
Regarding claim 21, Tavori disclosed a system and method for monitoring procedures and practice in hospital, comprising
automatically detecting a hygiene opportunity, the hygiene opportunity indicative of interaction with a patient for which compliance is to be monitored, the compliance requiring one or more hygiene actions;
automatically detecting at least one action, the at least one action comprising at least one of the one or more hygiene actions; 
 [0314] Reference is now also made to FIG. 7, showing a schematic flow chart of an exemplary HH-monitoring process 500 for determining a HCW performed the WHO hand hygiene procedures properly, according to embodiments of the present invention. It is made clear that the provided embodiments may include only parts of this scheme. Process 500 starts monitoring a HCW in step 501, when the HCW enters the room of a patient. Process 500 proceeds as follows: [0315] Step 510: Identifying the patient's room. [0316] Infection-control-practices-monitoring system 100 determines the HCW location using, for example, RFID reader 240 to read the RFID tag of the patient's room. [0317] It should be noted other positioning methods known in the art may be used to determine the positioning of the HCW. For example, using GPRS to determine the position of the smart mobile phone of the HCW. In another method, the position of the HCW is be determined using a Wi-Fi positioning scheme. [0318] Step 520: check if the HCW performed the Hand Hygiene (HH).
{check if the HCW performed the Hand Hygiene (HH). {when the HCW enters the room of a patient thus hygiene opportunity indicative of interaction with a patient; check if the HCW performed the Hand Hygiene (HH) thus detecting one or more hygiene actions}

automatically determining whether at least one criterion associated with the at least one action is within a criterion amount of the hygiene opportunity; and 
determining compliance or non-compliance with the hygiene opportunity dependent on automatically determining whether the at least one action is within the criterion amount of the hygiene opportunity.
[0165] The analyzing module, used to analyze the hand motions is based on the set of motions required by the WHO to be performed during the 2 different HH procedures. When the HH is performed in accordance to the required hand motions and in accordance to the required time duration, then the red led light indicator 260r is turned OFF, the green led light indicator 260g is turned ON and data logging module 280 is updated. If the HH process was not done according to the recommended set of motions, or the time duration was shorter than recommended or the used volume of HH solution was less than required, the process is considered as a failure, the HCW is given an indication signal to perform the HH process again, the indicator red led light 260r stays ON and data logging module 280 is updated.{the required time duration thus the criterion amount of the hygiene opportunity, [0165] shows determining compliance or non-compliance with the hygiene opportunity }
[0319] Optionally, Infection-control-practices-monitoring system 100 determines if the HCW has performed the HH in accordance to the WHO procedures, as shown in FIGS. 2a and 2b. [0320] To determine if the HCW has performed the HH in accordance to the WHO procedures, infection-control-practices-monitoring system 100 performs the steps outlined in FIG. 7. [0321] If infection-control-practices-monitoring system 100 determines if the HCW did not performed the HH in accordance to the WHO procedures, go to step 530. [0322] Step 525: check if the HCW has used an HH solution. [0323] Infection-control-practices-monitoring system 100 determines if the HCW has used an HH solution. [0324] According to the present invention, each bottle 120 that contain the solution is labeled with a unique RFID tag 122. determines if the HCW has used an HH solution. [0325] If infection-control-practices-monitoring system 100 determines if the HCW used an HH solution, go to step 535. [0326] Step 530: Provide warning indication and report. [0327] Infection-control-practices-monitoring system 100 has determined that a required WHO HH required procedure, at a given WHO Moment, has not been performed. Therefore, infection-control-practices-monitoring system 100 issues a warning to the HCW, for example and audible warning. Furthermore, infection-control-practices-monitoring system 100 turns ON red light on 260r the PCMB device 200 to warn the HCW and patient, and updates data logging module 280. [0328] Go to step 525. [0329] Step 535: check if the HCW performed the Hand Hygiene (HH) properly. [0330] Infection-control-practices-monitoring system 100 determines if the HCW has performed the HH in accordance to the WHO procedures, as shown in FIGS. 2a and 2b. [0331] In order to determine if the HCW has performed the HH in accordance to the WHO procedures, infection-control-practices-monitoring system 100 performs hand motion analysis, as previously described. [0332] If infection-control-practices-monitoring system 100 determines if the HCW did not performed the HH in accordance to the WHO procedures, go to step 530. [0333] Step 540: Provide a success indication and report. [0334] Infection-control-practices-monitoring system 100 has determined that a required WHO HH required procedure, has been performed. Therefore, infection-control-practices-monitoring system 100 issues a success indication to the the WHO procedures thus the criterion amount of the hygiene opportunity; [0324-0332] also shows determining compliance or non-compliance with the hygiene opportunity}
Regarding claim 23, the claim is interpreted and rejected as claim 1. {see [0314-0318] for monitoring HCW HH after the HCW enters the room of a patient}
Regarding claim 24, the claim is interpreted and rejected as claim 1. {see [0165]}
Regarding claim 25, Tavori disclosed further [0041] Moment 5 (30) examples: Moment 5 (30) is about touching things in the surroundings of the patient. With regards to Moment 5 (30), the database of non-Hand-Hygiene hand motions may include the following hand and arm motions: puling a privacy curtain, leaning against bed side rails, leaning on a patient's bed, pulling an IV pole, pulling or touching a piece of medical equipment (ECG, respirator, etc. communicated, for example, via IOT)), touching an assistance button, touching a patient chart, typing data into a computer, touching a patient's pillow or blanket, turning ON/OFF the light, touching a bed controller, etc. 
Regarding claim 26, the claim is interpreted and rejected as claim 1. {see [0314-0318]}
Regarding claim 27, the claim is interpreted and rejected as claim 1. {see when the HCW enters the room of a patient of [0314]}
Tavori disclosed further [0022] Hence, existing hand hygiene monitoring systems are able to detect the entrance of a care giver (CG) to a patient's room, then detect the performance of a hand hygiene prior to the patient contact or prior to leaving the room or moving to another patient or the lack of them. {thus out of the patient area, or within the patient area}
RFID reader 240 to read the RFID tag of the patient's room. {RFID reader 240 thus electronic device}
[0339] Infection-control-practices-monitoring system 100 determines if the HCW has left the room by determining the HCW location, using, for example, RFID reader 240 to read the RFID tag at his/her location.
   [0349] Reference is now also made to FIG. 8, showing a schematic flow chart of an exemplary 5-moments-motion-detection process 400 for identifying all of the WHO "5 moments" that require performing the WHO hand hygiene procedures, according to embodiments of the present invention. It is made clear that the provided embodiments may include only parts of this scheme. Process 400 starts monitoring a HCW in step 401, when the HCW enters the room of a patient. Process 400 proceeds as follows: [0350] Step 410: Identify the patient's room. [0351] Infection-control-practices-monitoring system 100 determines the HCW location using, for example, RFID reader 240 to read the RFID tag of the patient's room.
Regarding claim 31, the claim is interpreted and rejected as claim 1. {see when the HCW enters the room of a patient of [0314]}
Tavori disclosed further [0218] The PCMB device 200 that is connected to the hospital information system 80 is triggered to obtain isolation and precautions required as the care giver approaches the room he needs to attend. The PCMB device 200 is triggered into anticipating certain activities performed by the care giver prior to entering the room if the data obtained from the hospital indicates a certain isolation protocol required for the patients in that room. {the care giver approaches the room thus crossing defined boarder} 
Regarding claim 33, the claim is interpreted and rejected as claim 1. {see [0165]}
personal protective equipment (PPE) such as a protective gown, a facial mask and/or respirator and protective goggles that had to be worn and removed in a specific defined manner and perform hand hygiene to prevent contamination of the HCW skin or clothing in the process.
Regarding claim 37, the claim is interpreted and rejected as claim 1. {see cited [0165] and [319-332] for monitoring HCW entering a patient room and perform HH}



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claims 22, 38, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Tavori (US 20180357886) in view of Moore (US 20160140832).
	Regarding claim 22, Tavori did not disclose wherein the at least one criterion associated with the at least one action comprises time; and 
wherein automatically determining whether the at least one criterion associated with the at least one action is within the criterion amount of the hygiene opportunity comprises determining whether the at least one action is performed within one or more times of detecting the hygiene opportunity.
	Moore teaches methods and systems for obtaining more accurate compliance metrics wherein    [0027] At block 310 a determination is made as to whether a dispense event has occurred, by looking to see if a wash flag is present. Although the first pass through the methodology would typically not have a wash flag set, in some embodiments, an initial wash flag may have been set, on for example, a caregiver's badge, if the caregiver cleaned her hands within a predetermined time frame prior to entering the room, or because a first pass of the 
Tavori and Moore are considered to be analogous art because they pertain to method and system for monitoring compliance. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the at least one criterion associated with the at least one action comprises time; and wherein automatically determining whether the at least one criterion associated with the at least one action is within the criterion amount of the hygiene opportunity comprises determining whether the at least one action is performed within one or more times of detecting the hygiene opportunity for Tavori’s method in order to ensure compliance in a timely matter.
Regarding claim 38, the claim is interpreted and rejected as claim 22.
Regarding claim 40, the claim is interpreted and rejected as claim 22. {hand wash thus one action}


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Tavori (US 20180357886) in view of Lindstrom (US 20200321104).
Regarding claim 29, Tavori did not disclose wherein the patient area has a first stationary electronic device associated with an interior of the patient area and a second stationary electronic device associated with an entrance of the patient area; and 
wherein automatically tracking movement of the healthcare worker into or out of the patient area is based on both the first stationary electronic device and the second stationary electronic device.
	Lindstrom teaches compliance metric for the usage of hygiene equipment wherein [0036] During this phase, also some opportunity sensor arrangement is provided in the intensive care unit 400 that includes one or more cameras 201, 203, a vicinity sensor 202, and a door passing sensor 204. Thereby, the first camera 201 may be in particular arranged for detecting an opportunity in a dedicated area, such as the surrounding area 2001 of the hand wash sink 101. For example, the image and/or video data obtained from first camera 201 may be processed or analyzed for determining whether an individual could have used the soap dispenser 102 when washing his/her hands at sink 101. In a way, the use of the sink 101 implies also an opportunity to use the soap dispenser 102. {a door passing sensor 204 thus a second stationary electronic device associated with an entrance of the patient area; the first camera 201 thus a first stationary electronic device associated with an interior of the patient area}
Tavori and Lindstrom are considered to be analogous art because they pertain to method and system for monitoring compliance. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the patient area has a first stationary electronic device associated with an interior of the patient area and a second stationary electronic device associated with an entrance of the patient area; and wherein automatically tracking movement of the healthcare worker into or out of the patient area is based .


	Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Tavori (US 20180357886) in view of Levchenko (US 20160180695).
	Regarding claim 35, Tavori did not disclose wherein automatically detecting the hygiene opportunity is performed after automatically detecting the at least one action; 
	wherein the compliance with the hygiene opportunity comprises detecting the hygiene opportunity within a first predetermined time since performing the at least one action; and 
wherein responsive to determining that the hygiene opportunity was not detected within the first predetermined time since performing the at least one action, the at least one action is not used for compliance for a later detected hygiene opportunity that was detected after the first predetermined time.
	Levchenko teaches a hygiene compliance system wherein [0072] For example, in one embodiment, the system may first be installed for the purpose of monitoring attendant hand hygiene event frequency. In such a simplified version of the system, identical instrumented dispensers are provided across a given facility or area, and wearable monitors are distributed amongst attendants working in this area so to monitor each time each given attendant activates one of the instrumented dispensers. The monitor may also include a HH indicator preprogrammed to display a HH status (e.g. green light) upon the attendant activating a monitored dispenser in compliance with a preset frequency (e.g. within a designated time period from a previous dispenser activation). In a similar embodiment, each dispenser may further be configured to communicate a dispenser identifier, which may include a group identifier or type identifier, such as soap or alcohol or other type dispensers, or a unique dispenser identifier, for example including a specific dispenser identifier, so as to not only track HH events, but also a type of event or a dispenser location (when the dispenser identifier also includes a location identifier). The system may be later upgraded to incorporate installation of zone beacons to track HH opportunities, i.e. implement zone-dependent HH compliance protocols, and record attendant compliance with such protocols.
	Tavori and Levchenko are considered to be analogous art because they pertain to method and system for monitoring compliance. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate automatically detecting the hygiene opportunity is performed after automatically detecting the at least one action; wherein the compliance with the hygiene opportunity comprises detecting the hygiene opportunity within a first predetermined time since performing the at least one action; and wherein responsive to determining that the hygiene opportunity was not detected within the first predetermined time since performing the at least one action, the at least one action is not used for compliance for a later detected hygiene opportunity that was detected after the first predetermined time for Tavori’s method in order to ensure compliance with a preset frequency.





Allowable Subject Matter
Claims 30, 32, 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	There is currently no art rejection to claim 39.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/HONGMIN FAN/
Primary Examiner, Art Unit 2685